Citation Nr: 9900811	
Decision Date: 01/13/99    Archive Date: 01/22/99

DOCKET NO.  94-13 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	John Stevens Berry, Esq.


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel


INTRODUCTION

The appellant served on active duty from June 1968 to March 
1970.

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a January 1992 rating decision of the 
Lincoln, Nebraska, Department of Veterans Affairs (VA) 
Regional Office (RO).  In that decision, the RO granted 
service connection for post-traumatic stress disorder and 
assigned a noncompensable evaluation.  In a September 1993 
rating decision, the RO granted a 10 percent disability 
evaluation for post-traumatic stress disorder.  The appellant 
informed the RO that he wanted an evaluation in excess of 
10 percent.

In an October 1996 decision, the Board granted a 30 percent 
disability evaluation for post-traumatic stress disorder.  
The appellant appealed the Boards decision to the Court of 
Veterans Appeals (the Court).  The Secretary of Veterans 
Affairs and the appellant filed a joint motion to vacate the 
Boards October 1996 decision and remand the claim for 
additional development, which the Court granted on April 10, 
1997.  [redacted],.  In the joint motion for remand, the 
parties noted that the Boards decision was issued in October 
1996 and that the rating criteria for mental disorders had 
changed as of November 7, 1996, and that a remand was necessary 
for the appellants claim to be considered under the new rating 
criteria.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
Additionally, the parties agreed that the appellant needed to 
undergo a psychiatric evaluation in compliance with the new 
rating criteria.

In March 1998, the Board remanded the claim for entitlement 
to an increased evaluation for post-traumatic stress disorder 
for additional development consistent with the Courts April 
1997 order.  The requested development has been accomplished 
and the case has been returned to the Board for further 
appellate review. 

The Board notes that in a September 1997 rating decision, the 
RO denied a total rating for compensation based upon 
individual unemployability.  The appellant appealed the 
denial.  In an October 1998 rating decision, the RO granted a 
total rating for compensation based upon individual 
unemployability.  Therefore, that claim is no longer on 
appeal and will not be considered by the Board.


CONTENTIONS OF APPELLANT ON APPEAL

The appellant contends that his service-connected post-
traumatic stress disorder is worse than the 30 percent 
evaluation contemplates.  He states that he cannot stand 
crowds, and that he is easily bothered by loud noises.  He 
states that he has poor concentration and that he cannot 
handle stress well.  He has reported intermittent thoughts of 
suicide.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the appellants 
claims files.  Based on its review of the relevant evidence 
in this matter, and for the following reasons and bases, it 
is the decision of the Board that the evidence supports a 
50 percent disability evaluation for post-traumatic stress 
disorder.


FINDING OF FACT

Post-traumatic stress disorder is currently manifested by 
disturbances in motivation and mood, impairment of 
concentration and memory, nightmares, flashbacks, avoidance 
of crowds, sensitivity to loud noises, and difficulty in 
social situations.



CONCLUSION OF LAW

The criteria for a 50 percent disability rating, but no more, 
for post-traumatic stress disorder have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board finds that the appellant has submitted 
evidence which is sufficient to justify a belief that his 
claim for an increased evaluation for post-traumatic stress 
disorder is well grounded.  38 U.S.C.A. § 5107(a).  That is, 
where the claimant is awarded service connection for a 
disability and subsequently appeals the ROs initial 
assignment of an evaluation for the disability, the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher evaluation and the claim remains open.  
Shipwash v. Brown, 8 Vet. App. 218, 225 (1995).  During the 
pendency of the appeal, the RO increased the appellants 
disability evaluation from noncompensable to 10 percent.  The 
appellant informed the RO that he wanted an evaluation in 
excess of 10 percent.  In the October 1996 decision, the 
Board granted a 30 percent disability evaluation.  The 
appellant has informed VA that he wants an evaluation in 
excess of 30 percent.

The appellant has been recently examined and his medical 
records have been obtained.  See Schafrath v. Derwinski, 
1 Vet. App. 589, 595 (1991).  All relevant facts on this 
issue have been properly developed and the duty to assist has 
been met.  38 U.S.C.A. § 5107(a).  In this regard, the Board 
notes that the veteran complained that the VA examination 
conducted in 1993 was inadequate the examiner did not 
understand the appellant and that it appeared that he laughed 
when the appellant told him that crowds and loud noises 
bothered him.  Since the reported findings in the June 1993 
psychiatric evaluation report speak for themselves, and it is 
not shown that the evaluation was in some way incorrectly 
prepared or that the VA examiner failed to address the 
clinical significance of the appellants disability, the 
Board finds that additional development by way of another 
examination would be redundant and unnecessary.  The Board 
further notes that the VA evaluation was consistent with the 
other objective evidence of record.

The Board is also aware that the appellants representative 
submitted a statement complaining of the August 1997 
evaluation.  His complaint was based on his determination 
that the VA examiner had not reviewed the appellants claims 
folder and had not reported the history behind his post-
traumatic stress disorder.  The Board bases its determination 
as to the appellants level of disability as to what 
manifestations he exhibits during the appeal period.  The 
history of the appellants disability is important, but the 
more important evidence is that which is most current, which 
shows the appellants current level of disability.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The April 
1997 evaluation report discussed symptoms the appellant has 
been consistently exhibiting since the appellant filed a 
claim for an increased evaluation.  Since the evaluation has 
not been determined to be inadequate for rating purposes, the 
Board has given the report equal weight as compared with all 
the other medical evidence, the appellants and his wifes 
statements, and the statements from friends and co-workers.

The appellant underwent a VA psychiatric evaluation in 
November 1991.  The appellant reported that he had been 
married three times.  He stated that his first two marriages 
ended because he would wake up in the middle of the night 
screaming and become physical without being aware of it.  The 
appellant stated that his third marriage was going well.  He 
reported that loud noises bothered him, and that he was 
reclusive.  The veteran stated that he had 15 jobs between 
1970 and 1975.  The appellants mental status examination 
found no acute distress.  The appellant appeared clean, had 
good hygiene, and made good eye contact.  He had no abnormal 
movements or mannerisms.  There was no indication of a 
psychotic or manic thinking process, or any suicidal 
ideation.  His speech was clear and coherent.  The 
appellants memory was adequate for recent events, with 
adequate attention and concentration.  He was oriented time 
three, with average intelligence, good insight, and good 
judgment.  The diagnosis was post-traumatic stress disorder 
with minimal residual consequences.  The examiner 
concluded that the appellant was well adjusted emotionally 
and able to keep a job.

The appellant testified at a personal hearing before the RO 
in May 1993.  He testified that he had been employed at for 
the last 13 years as a coal handler.  He stated that he 
received a promotion at one point, but was later demoted 
because he was unable to handle the pressure and he could not 
manage co-workers to the satisfaction of his supervisor.  The 
appellant reported that he had problems remembering things, 
including orders from his supervisors, which created problems 
in his job.  He stated that he was told he was abusing sick 
leave.  The appellant stated he took sick leave because he 
could not handle his co-workers or stress due to the Persian 
Gulf War.  He testified that external pressures increased his 
anger level and that he would direct his anger at co-workers 
and supervisors.  The appellant stated that had interaction 
with four to six co-workers each day and that he got along 
with only three of them.  He noted that he was in treatment 
for post-traumatic stress disorder every two to three weeks, 
but was not on medication.  The appellant testified that his 
only social activity was going to meetings at veterans 
service organizations either once a week or once a month.  He 
did not attend church and avoided crowds.

The appellant testified that he had nightmares three to four 
times per week.  He stated that he had attempted suicide 
about six months or one year ago and had suicidal thoughts 
about three to four times per year.  The appellant reported a 
previous suicide attempt in 1984.  He stated that he would 
lose his temper about five times per week.

The appellants wife testified that the appellant was very 
quiet and that he mostly liked to watch television.  She 
stated that it had been six months since they did something 
social together.  She reported that the appellants only 
friends were Vietnam veterans.  The appellants wife 
testified that the appellant had a short temper and that he 
was able to go from being quiet to being violent in a short 
period of time for no reason.  She stated that the appellant 
slept four to five hours a night.  She testified that he 
would talk and whimper in his sleep and break out into a 
sweat.  She stated that he would get easily angered at other 
drivers when he was driving.

In December 1993, the appellant submitted two statements from 
supervisors.  T.B. stated that he had known the appellant 
since July 1980 and that the appellant always had trouble 
dealing with stress on the job.  He stated that it was his 
opinion that the appellants inability to deal with stress 
was a contributing factor to his excessive use of sick leave 
and to his demotion (he noted that the demotion was at the 
appellants request).  T.B. stated that the appellant was 
doing better without the responsibilities of a supervisor.  
T. R. stated that he had been the appellants supervisor for 
two and one-half years, but that he had worked with the 
appellant for 12 years, and that the appellants was affected 
by the Persian Gulf War, which caused the appellant to be 
preoccupied.  T.R. stated that the appellant could not handle 
problems outside of work.

The appellant underwent a VA psychiatric evaluation in June 
1993.  The VA examiner stated that the appellant could not 
stand crowds and that it was bothersome for him to hear loud 
noises such as firecrackers.  His nightmares had increased 
concerning Vietnam to the point that he had trouble sleeping 
in the same bed with his wife.  The appellant reported 
continued to be suicidal.  He found it difficult to remain in 
his job, which was why he chose to accept a lower position to 
reduce the stress and explosive feelings.  He stated that he 
could not stand to hear about anything as to Vietnam.  He 
stated that Persian Gulf veterans were treated better than 
Vietnam veterans, which bothered him.  The appellant reported 
that he was not getting along well at his current job.

The VA examiner described the appellant as a very angry 
person.  The appellant was very jealous of his wife and 
suspected that she had affairs with other men.  The 
appellants affect was constricted and mood was sad.  His 
thinking was clear, with no evidence of hallucinations or 
other evidence of psychotic manifestations.  He did not show 
any symptoms of mania and was sad.  He reported a low energy 
level and of sporadic sleeping, waking every two hours.  
Sensorium was clear; concentration was poor, but memory for 
recent and immediate events was preserved.  Judgment and 
insight appeared limited.  The VA examiner stated that the 
appellant alluded to flashbacks and that the appellant was 
not currently suicidal.  The appellant had no interest in 
activities and had no friends.  The VA examiner stated that 
the appellants diagnosis of multiple sclerosis added to his 
depressive symptomatologies.  The diagnoses were major 
depression and post-traumatic stress disorder, mild to 
moderate.

A statement from T.B. was received in December 1993, reported 
that the appellant would lose concentration at times.  A 
statement from T.H., noted that he had worked with the 
appellant for approximately eight years.  He stated that the 
appellant had experienced a lot of stress and that he tried 
hard at work and meant well.  

At a VA psychiatric evaluation in June 1994, the appellant 
reported a fear of being in crowds and sensitivity to loud 
noises.  He stated that he had trouble sleeping and continued 
to have nightmares.  He expressed suicidal thoughts.  The 
appellant reported that his job was difficult because of the 
stress involved.  The VA examiner found the appellant to be a 
very angry man, who did not actually show why he was angry.  
It was reported that the appellant was sad, explosive, 
pessimistic, and had been suicidal.  The appellant alluded to 
flashbacks.  He was not psychotic, with no evidence of 
hallucinations.  It was reported that the appellant was 
unable to cope with stressful situations, anniversaries of 
war events, large crowds, loud noises, and had very few 
friends.  The relevant diagnosis was as follows:

Post-traumatic stress disorder as 
evidenced by his recurrent and distressed 
recollection of his experiences in the 
war zone, his nightmares, his poor sleep 
pattern which has caused him and his wife 
to sleep apart, his constricted range of 
affect, that is, lack of relatedness or 
belonging, inability to handle stress or 
stressful situations such as his 
accepting a lower position in his job 
rather than accepting a promotion, 
irritability and outbursts as evidenced 
by his non-directional anger and 
jealousy.

The Global Assessment of Functioning (GAF) score assigned to 
the appellant was 50-70 for the current and for the past 
year.

T.H. submitted an additional statement in October 1996, 
reporting that the appellant was slow at understanding and 
that people picked on him.  T.H. stated that the appellant 
had to struggle to trust in himself, that he did not like to 
be late, and that he worked hard to get ahead of schedule.

A private psychological evaluation in April 1997, reported 
that the appellant was appropriately dressed and groomed.  
The appellant spoke in a very soft voice.  The appellant 
described having difficulty explaining himself and 
understanding what was explained to him.  He stated that he 
had a temper problem and that he became easily frustrated.  
He stated that he had problems with his memory, which 
affected his social functioning and work activities.  The 
appellant reported that he had been diagnosed with multiple 
sclerosis and that it had progressed to the point where he 
was no longer able to work.  The appellant stated that he did 
not do much of anything, but noted that he socialized to some 
degree.  The appellants mood and affect were appropriate to 
the situation and there were no disturbances in perception.  
Reasonable judgment and insight were found.  

The appellant stated that he felt that his activities of 
daily living were significantly restricted and that he 
maintained little social functioning.  He reported that he 
became anxious when in crowds, but noted that on a one-to-one 
basis, he could maintain adequate social functioning.  He 
reported stress from being unable to work.  He talked of 
flashbacks and difficulty in sustaining concentration.  The 
examiner reported that the appellant appeared to show some 
cognitive deficiencies as manifested by an impaired ability 
to learn new information or to recall previously learned 
information.  It was noted that the appellant had some 
minimal language disturbances and had disturbances in his 
abilities to plan, organize, see things in sequence, or think 
in the abstract.  Feelings of hopelessness and helplessness 
and some suicidal thoughts were shown.

The appellant underwent a VA psychiatric evaluation in August 
1997.  The appellant was cooperative, without any indication 
of abnormal movements or mannerisms.  His affect and mood 
were appropriate.  He was oriented times three, without any 
abnormal thoughts.  He remained clear and coherent, with 
indication of average intelligence as it related to his 
comprehension, reasoning, use of language, and fund of 
information.  Insight and judgment were good.  There was no 
indication of organic process.  The diagnosis was post-
traumatic stress disorder, mild to moderate, prolonged, with 
intervening depression and episodic anxiety.  The GAF score 
was 75, both for current and for the past year.  The VA 
examiner noted that the incidents of depression and episodic 
anxiety were part of the post-traumatic stress disorder and 
should not be treated as a separate entity.  The VA examiner 
noted that the appellant continued to have difficulties with 
intrusive distressing recollection of Vietnam, persistent 
avoidance of stimuli, and persistent symptoms of increased 
arousal.  The VA examiner stated that the appellant had 
difficulty staying asleep, had outbursts of anger on an 
episodic level with difficulty concentration, and had 
indication of hypervigilence and exaggerated startle 
response.

The appellant underwent a VA psychiatric evaluation in 
February 1998.  The appellant was well oriented to time, 
place, and person.  He was able to pursue a goal-oriented 
idea without difficulty.  Affect showed slight blunting with 
moderate depression, and slightly unstable mood, with some 
mild to moderate degree of anxiety exhibited during the 
evaluation.  His speech was occasionally very slightly 
slurred.  He was able to do simple abstractions without 
difficulty.  Remote memory did not show erosion.  His fund of 
general information was fair to good.  There was no evidence 
of underlying psychosis, and he denied any hallucinations, 
delusions, or suicidal ideation.  There was evidence of mild 
obsessive-compulsiveness.  Judgment was not markedly 
impaired, but insight was partially impaired.  The VA 
examiner stated that the appellant had a diagnosis of post-
traumatic stress disorder of moderate severity, which was 
mixed with depression, connected to his post-traumatic stress 
disorder.  The GAF score given was 55 to 60.

Service-connected disabilities are evaluated in accordance 
with a schedule of ratings that are based on average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4 (1998).  The rating criteria for mental 
disorders were changed in November 1996, while the case was 
in appellate status.  As such, prior to the Courts remand, 
the RO and the Board had reviewed the appellants claim for 
an increased evaluation for post-traumatic stress disorder 
under the old rating criteria for mental disorders.  When a 
regulation changes after a claim has been filed but before 
the appeal process has been completed, the version most 
favorable to the claimant will apply.  Karnas v. Derwinski, 
1 Vet. App. 308, 313 (1991).  See also 38 U.S.C.A. § 5110 
(West 1991).  Under the previous regulations, a 30 percent 
disability evaluation was warranted for definite impairment 
in the ability to establish or maintain effective and 
wholesome relationships with people.  The psychoneurotic 
symptoms resulted in such reduction in initiative, 
flexibility, efficiency, and reliability levels as to produce 
definite industrial impairment.  38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1996).  The next higher or 50 percent 
disability rating was warranted where the ability to 
establish or maintain effective or favorable relationships 
with people was considerably impaired and where by reason of 
psychoneurotic symptoms the reliability, flexibility and 
efficiency levels were so reduced as to result in 
considerable industrial impairment.  Id.  A 70 percent  
rating was provided when the ability to maintain effective or 
favorable relationships was severely impaired and when 
the  psychoneurotic symptoms were of such severity and 
persistence that there was severe impairment in the ability 
to obtain and retain employment.  Id.  A 100 percent rating 
was warranted when the attitudes of all contacts except the 
most intimate were so adversely affected as to result in 
virtual isolation in the community, or when there were 
totally incapacitating psychoneurotic, symptoms bordering on 
gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic and explosions 
of aggressive energy resulting in profound retreat from 
mature behavior, or when the veteran was demonstrably unable 
to obtain or retain employment.  Id.; see Johnson v. Brown, 7 
Vet. App. 95, 97 (1994) (holding that the criteria in 
38 C.F.R. § 4.132, Diagnostic Code 9411, for a 100 percent 
rating were each independent bases for granting a 100 percent 
rating).

Under the new criteria, a 30 percent rating is warranted for 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).  38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (1998).  The next higher or 50 
percent rating is warranted for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.  The revised criteria for a 70 percent 
rating contemplates occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessive rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective work relationships.  Id.  A 100 percent 
schedular rating may be assigned in cases where there is 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  Id.  

After having reviewed the evidence of record, the Board finds 
that the evidence supports a 50 percent disability evaluation 
for post-traumatic stress disorder.  Comparing the 1996 
criteria to the 1998 rating criteria, the appellant's 
disability falls within the 50 percent evaluation under both 
criteria.  As to the old criteria, the evidence has shown 
that the appellants ability to maintain effective or 
favorable relationships with people is considerably impaired 
and that his post-traumatic stress disorder has caused 
considerable industrial impairment.  At the time of the 
August 1997 evaluation, the appellant reported that he could 
no longer work because of multiple sclerosis.  Prior to his 
leaving his job, he had consistently reported problems at 
work in not getting along with other co-workers and not being 
able to handle the stress.  The appellant had reported that 
he did not have friends, but he was able to have good one-on-
one interaction.  As to the new criteria, the appellant and 
VA examiners have noted the appellants difficulty in 
understanding commands.  The appellant has reported 
difficulty concentrating.  He has been noted to have impaired 
judgment, impaired abstract thinking, and disturbances in 
motivation and mood.  He has difficulty in establishing and 
maintaining effective relationships.  

However, an evaluation in excess of 50 percent is not 
warranted.  The appellants ability to establish and maintain 
effective or favorable relationships with people is not 
severely impaired.  The appellant has testified that although 
he does not like socializing, he is able to have one-on-one 
social interaction.  He has reported having friends who are 
other Vietnam veterans.  As noted above, although it has been 
determined that the appellant cannot work, it has not been 
shown to be based upon only his post-traumatic stress 
disorder.  As noted above, at the time of the August 1997 
psychiatric evaluation, the appellant stated that he could no 
longer work because of his multiple sclerosis.  The appellant 
has expressed suicidal ideations, but such have not been 
consistent throughout the appeal period.  Neither the 
appellant nor an examiner has reported that the appellant has 
obsessional rituals which interfere with routine activities.  
The appellants words have been noted to be slurred, but no 
medical professional has stated that the appellant is 
illogical, obscure, or irrelevant.  In fact, in November 
1991, the VA examiner stated that e appellant was clear and 
coherent in his speech.  In June 1993, the VA examiner stated 
that the appellants thinking was clear, and that there was 
no evidence of hallucinations or psychotic manifestations.  
The appellant has never reported hallucinations or delusions.  
He has consistently been reported to have a neat appearance 
and good hygiene.  He has been consistently reported to be 
oriented to time, place, and person.  

The Board is aware that not all of the evidence supports the 
50 percent evaluation, as the appellant has been given a GAF 
score of 50-70 in June 1993, a GAF score of 75 in April 1997, 
and a GAF score of 55 to 60 in February 1998.  Although the 
GAF does not fit neatly into the rating criteria, the GAF is 
evidence, which the Court has noted the importance of the GAF 
and defined the terms of the GAF.  Carpenter v. Brown, 8 Vet. 
App. 240 (1995).  The scores assigned to the appellant have 
varied between mild symptoms to serious symptoms.  The Board 
has reviewed the GAF scores along with the psychiatric 
evaluations conducted throughout the appeal period.  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet.App. 55 (1994).  In this regard, the Board notes 
that the most recent examination in 1998, found moderate 
post-traumatic stress disorder symptoms as represented by a 
GAF score of 55 to 60.  Based on the reasons stated above, a 
disability rating of 50 percent, but no more, for 
post-traumatic stress disorder is warranted.


ORDER

A 50 percent evaluation, but no more, for post-traumatic 
stress disorder is granted, subject to the controlling 
regulations applicable to the payment of monetary benefits.



		
	JOY A. MCDONALD
	Acting Member, Board of Veterans' Appeals


NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
